 1   DAVID H. KRAMER, SBN 168452                  SUE J. NAM, SBN 206729
     WILSON SONSINI GOODRICH & ROSATI             MICHAEL R. REESE, SBN 206773
 2   Professional Corporation                     REESE LLP
     650 Page Mill Road                           100 West 93rd Street. 16th Floor
 3   Palo Alto, CA 94304-1050                     New York, NY 10025
     Telephone: (650) 493-9300                    Telephone:   (212) 643-0500
 4   Facsimile:    (650) 565-5100                 Facsimile:   (212) 253-4272
     Email:        dkramer@wsgr.com               Email:       snam@reesellp.com;
 5                                                             mreese@reesellp.com
     Attorneys for Defendant
 6   PINTEREST, INC.                              GEORGE V. GRANADE, SBN 316050
                                                  REESE LLP
 7                                                8484 Wilshire Boulevard, Suite 515
                                                  Los Angeles, CA 90211
 8                                                Telephone:    (212) 643-0500
                                                  Email:        ggranade@reesellp.com
 9
                                                  Attorneys for Plaintiff
10                                                HAROLD DAVIS

11

12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                     OAKLAND DIVISION

15

16   HAROLD DAVIS,                           )   CASE NO.: 4:19-cv-07650-HSG
                                             )
17                 Plaintiff,                )   JOINT STIPULATION AND ORDER TO
                                             )   EXTEND DISCOVERY DEADLINES FOR
18                                           )
            v.                               )   DEPOSITIONS ONLY
19                                           )
     PINTEREST, INC.,                        )   Civil Local Rule 6-2
20                                           )
                   Defendant.                )
21                                           )   Honorable Haywood S. Gilliam, Jr.
                                             )
22                                           )
                                             )
23                                           )
                                             )
24

25

26

27

28



     STIPULATION AND ORDER                                           CASE NO.: 4:19-CV-07650-HSG
 1          Pursuant to Civil Local Rule 6-2, Defendant Pinterest, Inc. (“Defendant”) and Plaintiff

 2   Harold Davis (“Plaintiff”) (collectively, the “Parties”), by and through their respective counsel of

 3   record, hereby stipulate as follows:

 4          WHEREAS, fact discovery is scheduled to close on July 2, 2021, with Pinterest having

 5   until September 3, 2021 to “pursue discovery regarding the identified alleged infringements.”

 6   See ECF No. 63;

 7          WHEREAS, the Parties have agreed to extend the July 2, 2021 fact discovery deadline to

 8   August 6, 2021 for depositions only to enable the Parties to accommodate their own and their

 9   witnesses’ summer schedules;

10          WHEREAS, the Parties reserve the right to request production of specific documents that

11   first come to light during the testimony in any deposition, but do not waive their rights to object

12   to such a request as appropriate;

13          WHEREAS, any motion to compel discovery shall be filed in accordance with the

14   deadlines imposed by Local Rule 37-3 (i.e. by July 9, 2021 for written discovery, and August 13

15   for deposition discovery), except upon a showing of good cause;

16          WHEREAS, the requested extension will not affect the July 2, 2021 deadline to complete

17   written discovery or any other dates or deadlines set forth in the Court’s Scheduling Order. See

18   ECF No. 63;

19          WHEREAS, this is the first request to modify the case schedule.

20          Therefore, IT IS HEREBY STIPULATED by and between the Parties that:

21          The July 2, 2021 deadline to complete fact discovery should be extended to August 6,

22   2021 for purposes of taking depositions.

23

24

25

26

27

28


                                                     -1-
     STIPULATION AND ORDER                                                  CASE NO.: 4:19-CV-07650-HSG
 1                                                       Respectfully submitted,

 2   Dated: June 7, 2021                                 WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
 3

 4
                                                         By:   /s/ David H. Kramer
 5                                                              David H. Kramer
                                                                dkramer@wsgr.com
 6
                                                         Attorneys for Defendant
 7                                                       PINTEREST, INC.
 8

 9   Dated: June 7, 2021                                 REESE LLP

10

11                                                       By: /s/ Michael R. Reese
                                                                Michael R. Reese
12                                                              mreese@reesellp.com
13
                                                         Attorneys for Plaintiff
14                                                       HAROLD DAVIS

15

16                                    ATTORNEY ATTESTATION

17          I, David H. Kramer, am the ECF User whose identification and password are being used

18   to file this stipulation. In compliance with Local Rule 5-1(i)(3), I hereby attest that the

19   concurrence in the filing of the document has been obtained from the other signatory.

20

21                                                       By:        /s/ David H. Kramer

22

23

24

25

26

27

28


                                                      -2-
     STIPULATION AND ORDER                                                   CASE NO.: 4:19-CV-07650-HSG
 1                                               ORDER

 2

 3          PURSUANT TO STIPULATION, the July 2, 2021 deadline to complete fact discovery is

 4   HEREBY EXTENDED to August 6, 2021 solely for purposes of taking depositions. All other

 5   dates and deadlines set forth in the Court’s Scheduling Order (ECF No. 63), including the July 2,

 6   2021 deadline to complete written discovery, remain in effect.

 7

 8   Dated: 6/8/2021
                                               HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -3-
     STIPULATION AND ORDER                                                CASE NO.: 4:19-CV-07650-HSG
